Exhibit 10(a)

[WENDY’S LOGO LETTERHEAD]

 

Jonathan F. Catherwood

Executive Vice President and

Treasurer

   One Dave Thomas Boulevard

P.O. Box 256

Dublin, OH 43017

614-764-3435

fax: 614-764-3243

jonathan_catherwood@wendys.com

June 29, 2007

Via Fax (905-845-1458) and Federal Express

Ms. Cynthia J. Devine

    Executive Vice President and Chief Financial Officer

The TDL Group Corp./Tim Hortons Inc.

874 Sinclair Road

Oakville, Ontario L6K 2Y1 Canada

Dear Cynthia:

Re:        Agreement to Continue to Provide Certain IT Services

Wendy’s International, Inc. (“Wendy’s”) and Tim Hortons Inc. (“Tims”) entered
into a Shared Services Agreement dated as of March 29, 2006, pursuant to which
Wendy’s agreed to provide certain information technology services for Tims after
September 29, 2006. These services are performed for various subsidiaries of
Tims, including The TDL Group Corp., a major Canadian subsidiary of Tims
(“TDL”). Pursuant to Section 5.02(e) of that Agreement, by letter dated
December 27, 2006, Wendy’s notified you that effective as of the dates specified
below, Wendy’s intended to terminate all such information technology services.

 

Vendor

 

General Description of IT Services

 

Termination
Date

PeopleSoft

  Various database program modules   12-28-2007

Extensity, Inc. (f/k/a Geac Enterprise Solutions, Inc.)

  Fixed asset tracking system   12-28-2007

Mobius

  Viewer for PeopleSoft and GEAC systems   12-28-2007

Hyperion Solutions Corporation

  Essbase   02-01-2007

Any other IT program support

    12-28-2007

After Tims received the notice of termination, representatives of Tims requested
a meeting to discuss whether, and under what circumstances, Wendy’s would be
willing to continue to provide information technology services to TDL and other
subsidiaries of Tims, with respect to the PeopleSoft, Extensity and Mobius
products, including assessment of systems required by Section 404 of the
Sarbanes-Oxley Act of 2002 and related rules and interpretations (such services
provided from the date of this letter until such services are no longer provided
are hereinafter the “Continued IT Services”). During that meeting, Tims
representatives informed Wendy’s that its subsidiaries intended to use their
best efforts to convert their systems so that further Continued IT Services by
Wendy’s would not be required as of the termination date specified in the
termination letter. Subsequent to that meeting, Tims informed Wendy’s that Tims
believed that its subsidiaries could not convert and test their systems before
at least October, 2007. However, Tims also asked Wendy’s to agree to continue to
provide the Continued IT Services up to March 31, 2008 in the event that Tims’
subsidiaries were unable to convert and adequately test their systems by the
termination date. This letter sets forth the terms under which Wendy’s would be
willing to continue to provide the Continued IT Services. Unless otherwise
stated, capitalized terms defined in the Shared Services Agreement are used
herein as so defined.



--------------------------------------------------------------------------------

1. By execution hereof, the parties hereby acknowledge and agree that the
aforesaid Shared Services Agreement shall remain in full force and effect with
respect to the Continued IT Services, except as modified by this agreement.

2. Tims agrees that its subsidiaries shall use their best efforts to convert
their systems so that further Continued IT Services by Wendy’s would not be
required after the termination date specified in the termination letter.
Although Tims’ subsidiaries intend to use their best efforts to convert their
systems so that further Continued IT Services by Wendy’s would not be required
after the termination date specified in the termination letter, Wendy’s agrees
that if Tims reasonably believes its subsidiaries’ systems, even if converted by
such termination date, may not satisfy internal control requirements, or if
Tims’ subsidiaries have not had sufficient time to test their systems for
year-end 2007 compliance, then Wendy’s will provide the Continued IT Services
notwithstanding the conversion of Tims’ subsidiaries’ systems by the termination
date. Tims will provide written monthly updates on its subsidiaries’ efforts to
Wendy’s so that Wendy’s can plan its staffing and schedule Continued IT Services
with third parties appropriately. Tims will also provide Wendy’s with specific
written notice of all work requested of Wendy’s or third parties under Wendy’s
direction in connection with assessment of systems required by Section 404 of
the Sarbanes-Oxley Act of 2002 and related rules and interpretations by no later
than July 1, 2007, or such later date to which Wendy’s may agree in its sole
discretion. Wendy’s shall not be required under this agreement to provide any
Continued IT Services in connection with assessment of systems required by
Section 404 of the Sarbanes-Oxley Act of 2002 and related rules and
interpretations not specified in writing by Tims by such date, unless such
services are reasonably related to other services requested by Tims and such
services are agreed to by Wendy’s in its discretion, or to provide any requested
Continued IT Services in connection with assessment of systems required by
Section 404 of the Sarbanes-Oxley Act of 2002 and related rules and
interpretations where Wendy’s believes the provision of such services would not
be feasible to perform. In no event shall Wendy’s personnel be required to
provide written or oral representations to Tims in connection with Tims’
Sarbanes-Oxley Act Section 302, 404 or 906 certification process related to the
Continued IT Services.

3. Wendy’s agrees to notify Tims in writing in the event that Wendy’s concludes
that it has one or more significant deficiencies or material weaknesses in
connection with its own information technology systems and processes that are
reasonably likely to also apply to the control environment for the Continued IT
Services within 10 business days after Wendy’s identifies such deficiencies or
weaknesses.

4. In the event that Tims’ subsidiaries are unable to convert their systems
after using their best efforts, subject to paragraph 2 above, so that further
Continued IT Services by Wendy’s would not be required after the termination
date specified in the termination letter, Tims shall provide Wendy’s with
written notice within 10 business days of such determination, and Wendy’s hereby
agrees to provide the Continued IT Services beyond the termination date
specified on the termination letter, subject to the terms and conditions of the
Shared Services Agreement, except as otherwise set forth herein.

5. The monthly fee payable to Wendy’s by Tims for Continued IT Services provided
by Wendy’s at the same level as was provided prior to the Spin-Off Date is US
$75,000. For Continued IT Services provided beyond the same level that were
provided prior to the Spin-Off Date, Pass-Through Billing plus 10% shall apply
to all fees and expenses charged by third parties and Tims shall pay Wendy’s for
Wendy’s internal costs at a rate reasonably estimated by Wendy’s to approximate
actual internal costs. Such internal rate will be estimated by Wendy’s based on
actual internal resources used for Continued IT Services beyond the level
provided prior to the Spin-Off Date. In the event that Wendy’s incurs fees and
expenses from third parties and/or incurs internal costs in connection with the
assessment of systems required by Section 404 of the Sarbanes-Oxley Act of 2002
and related rules and interpretations, and such fees and expenses or internal
work benefit Wendy’s as well as Tims, then notwithstanding the preceding two
sentences Tims shall only be responsible for one-half of such fees and expenses
and internal costs.

6. Solely with respect to Wendy’s provision of Continued IT Services as defined
in this agreement, an additional paragraph is hereby added to Section 4.03(b) of
the Shared Services Agreement to read as follows:

 

With respect to Continued IT Services provided by Wendy’s under the letter
agreement dated June 29, 2007, Wendy’s shall not have any Liability to Tim
Hortons or any other Person under this Agreement for or in connection with any
Continued IT Services rendered or to be rendered hereunder by Wendy’s, or for
Wendy’s (or any of its representatives’) actions or inactions hereunder, except
for Losses resulting from Wendy’s (or its representatives’) willful misconduct;
provided, however, that the foregoing shall not limit the remedies of a Party
against a provider of any Service other than the other Party’s Indemnified
Persons.



--------------------------------------------------------------------------------

7. Solely with respect to Wendy’s provision of Continued IT Services as defined
in this agreement, an additional paragraph is hereby added to Section 4.04(a) of
the Shared Services Agreement to read as follows:

With respect to Continued IT Services provided by Wendy’s under the letter
agreement dated June 29, 2007, subject to Section 4.03, Tim Hortons shall
indemnify and hold harmless each Wendy’s Indemnified Person from and against any
and all Losses incurred by such Wendy’s Indemnified Person relating to, arising
out of or in connection with Wendy’s Continued IT Services rendered or to be
rendered by any Wendy’s Indemnified Person pursuant to this Agreement or any
Wendy’s Indemnified Person’s actions or inactions in connection with any such
Wendy’s Continued IT Services, except to the extent resulting from such Wendy’s
Indemnified Person’s willful misconduct.

8. Solely with respect to Wendy’s provision of Continued IT Services as defined
in this agreement, an additional paragraph is hereby added to Section 4.04(b) of
the Shared Services Agreement to read as follows:

 

With respect to Continued IT Services provided by Wendy’s under the letter
agreement dated June 29, 2007, subject to Section 4.03, Wendy’s shall indemnify
and hold harmless each Tim Hortons Indemnified Person from and against any and
all Losses incurred by such Tim Hortons Indemnified Person to the extent
relating to, arising out of or in connection with the willful misconduct of any
Wendy’s Indemnified Person in connection with the Wendy’s Continued IT Services
rendered or to be rendered pursuant to this Agreement.

Please indicate your acceptance of the foregoing terms by signing and returning
this letter to my attention. This offer to provide the Continued IT Services
beyond the termination date specified in the termination letter will expire if
not accepted in writing and communicated to my attention by 5:00 p.m. ET on
June 29, 2007.

 

Sincerely,

/s/ Jonathan F. Catherwood

Jonathan F. Catherwood

on behalf of Wendy’s International, Inc.

 

cc: Kerrii B. Anderson

Leon M. McCorkle, Jr.

Brendan P. Foley, Jr.

Robert M. Whittington

Everett E. Gallagher, Jr.

Dana Klein

 

Accepted and agreed:

 

THE TDL GROUP CORP.

 

TIM HORTONS INC.

By: /s/ Cynthia J. Devine

 

By: /s/ Cynthia J. Devine

Name: Cynthia J. Devine

 

Name: Cynthia J. Devine

Title: Executive Vice President and Chief Financial Officer

 

Title: Executive Vice President and Chief Financial Officer

Date: June 29, 2007

 

Date: June 29, 2007